DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/220,942 filed 04/02/2021 in which claims 1-18 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 13, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No.10,972,951 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below

Current Application 17/220,942
Patent 10,972,951 B2
Claim 1
Claim 7
Claim 2
Claim 8
Claim 3
Claim 7
Claim 13
Claim 7
Claim 15
Claim 9
Claim 16
Claim 9
Claim 17
Claim 10
Claim 18
Claim 11



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al (US 2016/0165627 A1) in view of Shin et al (US 2013/0176952 A1).

Regarding claim 1, Uemura teaches a slave cell being established by a slave base station and being connected to an anchor base station in a mobile telecommunications system (Uemura, Fig.3, Base Station Apparatus 2-2 = slave base station; Base Station Apparatus 2-1 = anchor base station), the mobile telecommunications system comprising the anchor base station, the anchor base station being configured to communicate with at least one 5user equipment (Uemura, Fig.3, Terminal Apparatus 1 = user equipment) and at least one further slave cell (Uemura: [0066]-[0068], secondary cell = slave cell ), the at least one further slave cell being configured to communicate with at least one user equipment and the anchor base station, the slave cell comprising circuitry being configured to: 
activate or deactivate a carrier, based on a service requirement (Uemura, Fig.7, [0192], [0116], Base station apparatus 2-2 transmit a message to activate or deactivate the secondary cell (S410) based on a buffer status report).
Uemura does not explicitly disclose but Shin teaches the carrier is an extant carrier (Shin: Fig. 6; [0134]-[0138], [0151], [0156] carrier segments activated in carrier 0).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Uemura wherein the carrier is an extant carrier as disclosed by Shin to provide a system for flexible bandwidth operation (Shin: Abstract).
  
Regarding claim 15, Uemura teaches a user equipment (Uemura, Fig.3, Terminal Apparatus 1 = user equipment)  being connectable to at least one anchor base station  (Uemura, Fig.3, Base Station Apparatus 2-1 = anchor base station) and at least one slave cell of a mobile telecommunications system, the mobile telecommunications system comprising the sanchor base station being configured to communicate with at least one user equipment and at least one slave cell (Uemura: [0066]-[0068], secondary cell = slave cell ), the at least one slave cell being established by a slave base station  (Uemura, Fig.3, Base Station Apparatus 2-2 = slave base station) and being configured to communicate with at least one user equipment and the anchor base station, the user equipment comprising a circuitry being configured to: 
receive a carrier activation command or deactivation command (Uemura: Fig.3, [0128], terminal apparatus 1 receives a message to activate or deactivate the secondary cell (S108)).
Uemura does not explicitly disclose but Shin teaches the carrier is a carrier segment (Shin: Fig. 6; [0134]-[0138], [0151], [0156] carrier segments activated in carrier 0).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Uemura wherein the carrier is an extant carrier as disclosed by Shin to provide a system for flexible bandwidth operation (Shin: Abstract).
 
Regarding claim 3, Uemura teaches wherein the extant carrier is activated or deactivated for a single user equipment (Uemura: Fig. 7) or for a group of user equipments.  

Regarding claim 4, Uemura in view of Shin teaches wherein the extant carrier includes a sporadic carrier (Shin: Fig. 6; [0134]-[0138], carrier segment in carrier 0).  
	
Regarding claim 5, Uemura in view of Shin teaches wherein the extant carrier includes a carrier segment (Shin: Fig. 6; [0134]-[0138], carrier segment in carrier 0).  

isRegarding claim 6, Uemura in view of Shin teaches wherein the activated carrier segment is located within a primary carrier (Shin: Fig. 6; [0134]-[0138], carrier segment in carrier 0/primary carrier).
  
Regarding claim 7, Uemura in view of Shin teaches wherein the activated carrier segment is associated with a primary carrier (Shin: Fig. 6; [0134]-[0138], carrier segment in carrier 0/primary carrier).
  
Regarding claim 8, Uemura in view of Shin teaches wherein circuitry is further configured to send a reference signal on 20activated resource blocks to a specific user equipment or a group of user equipments (Shin [0324]).
  
Regarding claim 9, Uemura in view of Shin teaches wherein the circuitry is further configured to send the reference signal with a pre-defined periodicity (Shin: [0342], [0380]).  

Regarding claim 10, Uemura in view of Shin teaches wherein the circuitry is further configured to send a measurement configuration on activated resource blocks to a specific user equipment or a group of user equip25ments (Shin: [0114]-[0116], [0187], [0375]).  

Regarding claim 11, Uemura in view of Shin teaches wherein activated resource blocks are at least one of: associated with a primary carrier, associated with an extant carrier, and located within a primary carrier (Shin: Fig. 6; [0134]-[0138], [0151], [0156] carrier segments activated in carrier 0).
  
Regarding claim 12, Uemura in view of Shin teaches wherein the circuitry is further configured to perform a control plane handover (Uemura: [0117]-[0119]).  

30Regarding claim 13, Uemura in view of Shin teaches wherein the circuitry is further configured to relay a relay handover message received from the anchor base station (Uemura: [0075]; [0117]-[0119]).  

Regarding claim 14, Uemura in view of Shin teaches wherein the circuitry is further configured to select another slave cell for handover on the basis of a measurement report received from a user equipment  (Uemura: [0075]; [0117]-[0119]).  
 
10Regarding claim 16, Uemura in view of Shin teaches wherein the carrier segment activation command or the carrier segment deactivation command is received from the slave cell or the anchor base station (Uemura: Fig.3, [0128], terminal apparatus 1 receives a message to activate or deactivate the secondary cell (S108)).
  
Regarding claim 17, Uemura in view of Shin teaches wherein the circuitry is further configured to measure and report a channel quality only on activated resource blocks  (Shin: [0114]-[0116], [0187], [0375]).
  
Regarding claim 18, Uemura in view of Shin teaches wherein the circuitry is further configured to receive a user 15equipment group specific reference signal only on activated resource blocks  (Shin [0324]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (PGPUB No. US 2016/0165627 A1; hereinafter, Uemura) in view of Shin et al (US 2013/0176952 A1) in further view of Jung et al. (Patent No. US 9357487 B2; hereinafter, Jung).

Regarding Claim 2, Uemura in view of Shin does not explicitly teaches:
The mobile telecommunications system anchor base station of claim 1, wherein the service requirement includes application level information.
Jung teaches The mobile telecommunications system anchor base station of claim 1, wherein the service requirement includes application level information; (Jung, column 7, line 60 – line 67).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the teaching of Uemura in view of Shin wherein the service requirement includes application level information as disclosed by Jung which indicates the application level information including the service of quality (see abstract of Jung).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478